Citation Nr: 0602990	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958 and from December 1958 to February 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied an application to reopen a claim for 
service connection for degenerative arthritis, left hip, also 
diagnosed as Legg-Perthes Disease.  In April 2004, a Decision 
Review Officer (DRO) with the RO reopened the claim on the 
basis of new and material evidence and then denied service 
connection for degenerative arthritis of the left hip on the 
merits. 

The Board concurs with the DRO decision of April 2004 to 
reopen the claim and consider it on the merits.  Some of the 
evidence submitted by the veteran was new, material, and 
raises a reasonable possibility of substantiating the claim. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2005);  
Hodge v. West,
155  F.3d 1356 (Fed. Cir. 1998);  see also Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue on 
appeal is service connection for a left hip disability on the 
merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

If shown to be existing prior to service, a disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during service 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 C.F.R. §3.306(a) (2005).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability increased in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Due regard will be given 
the places, types, and circumstances of service.  38 C.F.R. 
§3.306(b) (2005).  See also Wagner v. Principii, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 
2003), 69 Fed. Reg. 25178 (2004).

As part of his entrance physical examination in October 1955, 
the veteran reported a history of slipped left femoral 
epichysis.  Hospital records show treatment at age 12 for 
Legg-Perthes disease of the left hip.  The examiner stated 
that he now had "good function" and the pre-existing 
condition was "not considered disqualifying."  In June 1958 
and October 1959, the veteran sought medical treatment for 
left hip pain.  In January 1960, the Medical Survey Board 
found that the veteran had degenerative arthritis of the left 
hip, determined he was "incapacitated for military 
service," and recommended discharge.  No statements or 
clinical evidence addressed the normal progression of the 
disease or possible aggravating factors of military service.  
It is not clear if presumption of aggravation was overcome 
with clear and unmistakable medical evidence. Id.  

Post-service medical evidence consists of two statements from 
an orthopedic physician.  A 1987 physician's statement 
documented the veteran's left hip pain following a 1985 hip 
replacement.  A 2002 statement stated the veteran continued 
to experience lower back pain but was "doing well regarding 
his hip."  No medical evidence from 1960 to 1985 addresses 
the progression, treatment, or any possible aggravating 
conditions.  The RO's correspondence in June 2004 explained 
the need for evidence regarding the aggravation of his 
disease beyond normal progression by events of military 
service, and the veteran provided the two physician 
statements.  The veteran has informed VA that he has been 
treated for the left hip from 1959 to 2002.  The record shows 
that he apparently has been treated for the left hip since 
service, such as the left hip replacement in 1985.  This 
post-service evidence may have some relevance to the nature 
of the veteran's left hip condition.  Therefore, on remand, 
the RO should provide the veteran another opportunity to 
provide the names, addresses, and dates of treatment of all 
medical providers who treated any left hip problems since his 
separation from service.  The Board reminds the veteran that 
the duty to assist is not a one-way street; if he is in 
possession of relevant information, the veteran has a duty to 
provide that information to VA.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

A contemporary examination including complete review of all 
treatment records is also necessary to address the status of 
the veteran's left hip and to discuss whether the veteran's 
condition was aggravated in service and whether any increase 
in disability in service was due to natural progress of the 
disease.  See 38 U.S.C.A. §1111 (West 2002); 38 C.F.R. 
3.306(a) (2005). 
 
Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran identify with 
sufficient specificity (names, 
addresses, dates of treatment) any 
medical providers who treated his left 
hip condition from 1959 to 2002.  Then 
obtain any identified medical records. 

2.  Schedule the veteran for an 
examination to assess the current 
nature of any left hip condition.  The 
examiner should discuss the history, 
onset, and etiology of the veteran's 
degenerative arthritis of the left hip.  
The examiner should discuss whether any 
pre-existing left hip disability 
underwent a permanent increase during 
service beyond the natural progress of 
any pre-existing disability or whether 
any increase in left hip disability 
during service represented only the 
natural progress of a pre-existing 
disability.  The complete rationale 
should be provided for any opinion 
given.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

